DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coules (US 4007516).
Re 1.     Coules discloses
an actuator fixing clip (31) having an engagement portion (37); and
an isolation grommet (Fig. 2) configured to selectively engage the actuator fixing clip (Figs. 4-5), the isolation grommet connected to the actuator (C is broadly read as an actuator; since Coules discloses all the claimed elements, it is capable of connecting to an actuator; the patentability of a fixing system does not depend on an actuator or a vehicle);
wherein the actuator fixing clip (31) is configured for securing the actuator to a vehicle (P is broadly read as a vehicle; since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle; the patentability of a fixing system does not depend on an actuator or a vehicle) .
Re 2.    Coules discloses the engagement portion (37) is
configured to rotate between a locked position (Fig. 5) and an unlocked position (Fig. 4), wherein when in the locked position the engagement portion engages the vehicle for securing the actuator to a vehicle (since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle; the patentability of a fixing system does not depend on an actuator or a vehicle).
Re 3.    Coules discloses the actuator fixing clip (31)
further includes a head portion (31), and a guide portion (a round end of 36), wherein the isolation grommet (Fig. 2) further includes a receiving portion (16) configured to selectively engage the actuator fixing clip (37 engages 17 as shown by Figs. 4-5), wherein the actuator (C) further includes a receiver (12) integrated with the actuator (C) to selectively receive the isolation grommet (12 selectively receives 13s by pinching and unpinching as shown in Fig. 1; the patentability of a fixing system does not depend on an actuator or a vehicle).
Re 4.    Coules discloses the actuator fixing clip (31) is
configured to rotate between a locked position (Fig. 5) and an unlocked position (Fig. 4) when inserted in the isolation grommet (17).
Re 5.    Coules discloses the head  portion (33) includes a locking position indicator (when 34 is in 90˚ with 39).
Re 6.    Coules discloses the head portion (33) includes at least one projection (38) for indicating a first locking position (Fig. 7) and a second unlocking position (Fig. 8).
Re 7.    Coules discloses the engagement portion of the actuator fixing clip engages    the receiving portion of the isolation grommet when the actuator fixing clip is inserted into the isolation grommet (see Figs. 1 and 7-8).
Re 8.    Coules discloses the engagement portion of the actuator fixing clip includes at least one engagement tab (38) configured to engage a surface adjacent an opening in a vehicle door (P is broadly read as a vehicle door; since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle door; the patentability of a fixing system does not depend of an actuator or a vehicle or a vehicle door).
Re 9.    Coules discloses the engagement portion of the actuator fixing clip, when inserted into the vehicle door (Fig. 1), is rotatable via the head portion from an unlocked position (Figs. 4 and 8) to a locked position (Figs. 5 and 7), fixing the actuator to the vehicle door (P is broadly read as a vehicle door; since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle door; the patentability of a fixing system does not depend of an actuator, a vehicle or a vehicle door).
Re 10.    Coules discloses the isolation grommet (11) further includes a pair of isolation grommet tabs (13s) configured to engage the receiver (12).
Re 11.    Coules discloses the    isolation    grommet (11) further including a flange (an area outside of 16 of 17), wherein the flange of the isolation grommet is configured to engage a first surface of the vehicle an area outside of 16 of 17 is flushed with P) to seal against the first surface of the vehicle and prevent water from passing from the first surface of the vehicle to a second surface of the vehicle through an opening in the vehicle (P is sandwiched between 31 and an area outside of 16 of 17 to seal against the first surface of the vehicle and prevent water from passing from the first surface of the vehicle to a second surface of the vehicle through an opening in the vehicle; since Coules discloses all the claimed elements, it is capable of sealing against the first surface of the vehicle and prevent water from passing from the first surface of the vehicle to a second surface of the vehicle through an opening in the vehicle; the patentability of a fixing system does not depend of an actuator, a vehicle or a vehicle door).
Re 12.    Col. 1, lines 22-23 discloses that the fastener is molded from plastic material having dielectric insulating properties to prevent shorts.  By its nature, plastic material is deformable.  In order to prevent shorts, as well as provide a better seal, it is inherent that the flange of the isolation grommet is molded from the same material as the fastener to deform against the first surface of the vehicle, which is made of a sheet metal.
Re 13.    Coules discloses the receiver is disposed about the actuator (12 is disposed in a circular form within about C).
Re 14-16 and 21-24.    See above rejections.
Response to Arguments
Applicant's arguments filed 5/04/2021 have been fully considered but they are not persuasive.
Examiner maintains his rejections.  Irrespective of what Coules is explicitly directed, since Coules discloses all the claimed elements, it is capable of connecting to an actuator and to a vehicle.  The patentability of a fixing system does not depend on an actuator or a vehicle 
Coules discloses the actuator fixing clip (31) further includes a head portion (31), and a guide portion (a round end of 36), wherein the isolation grommet (Fig. 2) further includes a receiving portion (16) configured to selectively engage the actuator fixing clip (37 engages 17 as shown by Figs. 4-5), wherein the actuator (C) further includes a receiver (12) integrated with the actuator (C) to selectively receive the isolation grommet (12 selectively receives 13s by pinching and unpinching as shown in Fig. 1; the patentability of a fixing system does not depend on an actuator or a vehicle).
Re claim 2 argument, Coules discloses the engagement portion (37) is configured to rotate between a locked position (Fig. 5) and an unlocked position (Fig. 4), wherein when in the locked position the engagement portion engages the vehicle for securing the actuator to a vehicle (since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle; the patentability of a fixing system does not depend on an actuator or a vehicle).
Re claim 8 argument, Coules discloses the engagement portion of the actuator fixing clip includes at least one engagement tab (38) configured to engage a surface adjacent an opening in a vehicle door (P is broadly read as a vehicle door; since Coules discloses all the claimed elements, it is capable of securing the actuator to a vehicle door; the patentability of a fixing system does not depend of an actuator or a vehicle or a vehicle door).
Re claim 11 argument, Coules discloses the    isolation    grommet (11) further including a flange (an area outside of 16 of 17).  This area does not include 18 and 19; therefore, this area is broadly considered as a lip or rim (a flange is defined as a lip or rim, either external or internal, that serves to increase strength for attachment/transfer of contact force with another object(s)).  
Re claim 12 argument, Col. 1, lines 22-23 discloses that the fastener is molded from plastic material having dielectric insulating properties to prevent shorts.  By its nature, plastic material is deformable.  In order to prevent shorts, as well as provide a better seal, it is inherent that the flange of the isolation grommet (11) is molded from the same material as the fastener to deform against the first surface of the vehicle (which is made of a sheet metal) and maintain the continuity of dielectric insulating properties.  
Re claims 14-15 and 21-24, see above rejections and response.
Interviews After Final
Applicant note that an interview after a final rejection must be submitted briefly in writing the intended purpose and content of the interview (the agenda of the interview must be in writing).  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP 714.13 and 713.09.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726